Citation Nr: 1548736	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-39 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for organic personality disorder with organic brain syndrome.

2. Entitlement to increases in the ratings for residuals of a traumatic brain injury (TBI), to include disequilibrium and impaired memory, currently assigned staged ratings of 10 percent prior to October 15, 2012, and 40 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran.
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1980 to August 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 70 percent for the service-connected organic personality disorder with organic brain syndrome.  An interim (July 2010) rating decision granted a separate, 10 percent rating for residuals of the TBI, to include disequilibrium and impaired memory, effective April 30, 2008.  A subsequent (September 2013) rating decision increased the rating for residuals of the TBI to 40 percent and granted TDIU, effective October 15, 2012.  In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Additional evidence, including medical records received from the Social Security Administration (SSA) and a September 2013 VA examination report, has been added to the record (without a waiver of RO initial consideration) since a supplemental statement of the case (SSOC) was issued in September 2012.  The RO will have opportunity to review the additional evidence in the first instance on remand.

[The Veteran had also perfected an appeal of a denial of service connection for right ear hearing loss, and the issue was listed as on appeal in the September 2012 SSOC.  However, in a September 2013 rating decision, the RO indicated her right ear hearing acuity is being treated as if it is service connected pursuant 38 C.F.R. § 3.83(a)(3) because of the nature of her service-connected left ear hearing loss.  No additional argument has been received regarding the issue of service for right ear hearing loss since the September 2013 rating decision was issued.  Accordingly, the matter is considered resolved, and it is not before the Board.]  

The matter of the rating for the residuals of a TBI, to include disequilibrium and impaired memory, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required. 


FINDING OF FACT

By a December 2014 statement (that was not date-stamped when received by VA), the Veteran's representative withdrew her appeal seeking an increased rating for organic personality disorder with organic brain syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim seeking an increased rating for organic personality disorder with organic brain syndrome.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim seeking an increased rating for organic personality disorder with organic brain syndrome addressed herein.  Given the Veteran's expression of intent to withdraw her appeal seeking an increased rating for organic personality disorder with organic brain syndrome, there is no need to discuss the impact of the VCAA on the matter, as any VCAA-mandated notice or duty to assist omission is harmless. 



                          Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

By a December 2014 statement (entered in the Veteran's electronic record, but not date-stamped received by VA), the Veteran's representative withdrew her appeal seeking an increased rating for organic personality disorder with organic brain syndrome.  At the September 2015 hearing, the undersigned and her representative inadvertently noted the matter was still on appeal, but no argument regarding the issue was presented.  Thereafter, a closer review of the record found the December 2014 withdrawal of the matter.  The withdrawal was effective when received, and there are no allegations of error in fact or law remaining for appellate consideration with respect to this matter.  Accordingly, the appeal seeking an increased rating for organic personality disorder with organic brain syndrome must be dismissed.


ORDER

The appeal seeking an increased rating for organic personality disorder with organic brain syndrome is dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran regarding her claim seeking increases in ratings for residuals of a traumatic brain injury (TBI), to include disequilibrium and impaired memory.
At the October 2015 Board hearing, the Veteran testified the disequilibrium associated with her TBI has been increasing in severity.  Her TBI residuals, to include disequilibrium and impaired memory, are currently rated 40 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  She was most recently provided a VA TBI examination in September 2013.  In light of the allegation of worsening, and the length of the intervening period since the last examination, a contemporaneous examination to assess the current severity of the disability is necessary.  

At the October 2015 Board hearing, the Veteran reported she sought treatment for her TBI residuals at a Mayo Clinic facility; records of such treatment are not associated with the record.  As any outstanding records of treatment she has received for TBI residuals during the evaluation period may contain pertinent evidence in the matter at hand, they must be secured.  

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of all evaluations or treatment she received for her TBI residuals are pertinent evidence in the matter at hand, and ask her to identify all providers of such treatment and provide authorizations for VA to secure complete records from all private providers identified (specifically including the Mayo Clinic).  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise her that ultimately it is her responsibility to ensure that private treatment records are received.  

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for TBI residuals from August 2013 to the present (to specifically include the reports of her treatment at the Indianapolis, Indiana VA Medical Center (VAMC) and Springfield, Illinois Community-Based Outpatient Clinic (CBOC)).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should thereafter arrange for the Veteran to be scheduled for a TBI examination to assess the nature and current severity of her TBI residuals, to include disequilibrium and impaired memory. The Veteran's record (to specifically include this remand and the transcript of the October 2015 Board hearing) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  All examination findings should be reported to allow for application of pertinent VA rating criteria. The examiner is requested to comment on any functional loss and/or limitations due to the disability.

The examiner should specifically comment on the nature, severity, and level of impairment of all residuals of TBI found to be present, including disequilibrium and impaired memory.

4. The AOJ should then review the entire record and readjudicate the claim seeking increases in the ratings for residuals of a traumatic brain injury (TBI), to include disequilibrium and impaired memory.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


